Title: To Thomas Jefferson from James Breckenridge, 19 May 1825
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
Fincastle
May 19th 1825
I have just had the pleasure of receiving your circular of the 13th inst respecting the appointment of Judge Dade as the Law Professor of the University. I know the Judge very well & think him eminently qualified for the station & really will be rejoiced to hear of his acceptance. I hope that our Colleagues will approve the choice & that you will be enabled to issue his commission furnish on being notified of his willingness to serve.Your Fd & ServtJames Breckinridge